DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the recitation of “a boundary of one of the threads closest to the second opening end with a distance” is vague and unclear since it is not clear as to what defines a boundary, i.e. a thickness of the thread? Further the term "closest" in claim 1 is a relative term which renders the claim indefinite.  The term "closest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, since one does not know what is being meant by boundary and the distance encompassed by “closest” is not defined with specificity it is impossible to discern the degree of scope. Additionally, the open ended range of 
In claim 8, the recitation of “a boundary of a first thread of the threads closest to the first opening end neighboring the first opening end being level with or next to a boundary of the first opening end, a boundary of a second thread of the threads closest to the second opening end neighboring the second opening end being away from a boundary of the second opening end with a distance and ….the distance is greater than or equal to 2cm” is indefinite because it is not clear as to what defines a boundary, i.e. a thickness of the thread? Further, the term "closest" in claim 8 is a relative term which renders the claim indefinite.  The term "closest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, since one does not know what is being meant by boundary and the distance encompassed by “closest” is not defined with specificity it is impossible to discern the degree of scope. Additionally, the open ended range of “greater than or equal to 2cm” has no upper limit and thus it expands the scope of what is intended. 
The term "distinct" in claims 7,14,20 is a relative term which renders the claims indefinite.  The term "distinct" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not evident if the material of the first portion of the conduit body is made of a different material or not by the use of the term “distinct” because it encompasses variations in characteristics thus it is not evident if this is to be a chemical, physical or structural variation.

	In claim 15, the recitations of “closest to a boundary of the first opening” and the clause “disposed to be near a boundary of the second opening end with a boundary of the second end neighboring the second opening being away from the boundary of the second opening with a distance” and ….the distance is greater than or equal to 2cm” is indefinite because it is not clear as to what defines a boundary, i.e. a thickness of the thread? Further the term "closest" in claim 15 is a relative term which renders the claim indefinite.  The term "closest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, since one does not know what is being meant by boundary and the distance encompassed by “closest” is not defined with specificity it is impossible to discern the degree of scope. Additionally, the open ended range of “greater than or equal to 2cm” has no upper limit and thus it expands the scope of what is intended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15,18,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen et al. (2008/0132993). Fig. 1 shows a blood conduit 10 with stent 24 for use 12 having a first opening end 22 through which only an inflow of a blood enters and a second opening end (not labeled in Fig. 1 as it is the opening of corrugated portion of the conduit) through which only an outflow of the blood leaves; and at least two threads 24 adhered to the conduit body, a boundary of a first thread of the threads closest to the first opening end neighboring the first opening end being level with or next to a boundary of the first opening end, a boundary of a second thread of the threads closest to the second opening end neighboring the second opening end being away from a boundary of the second opening end with a distance; wherein the conduit body has flexibility (paragraph 29), the threads have expandability (paragraph 30), the threads are expandable in directions intersecting with an axial central line of the conduit body, and the distance is greater than or equal to 2cm (paragraph 33); and wherein a portion of the conduit body within the distance adheres to an endovascular wall of the thoracic aorta 26 when the implantation is completed, see for example Fig. 2. Regarding claims 2,9, Rasmussen et al. disclose (paragraph 33) the distance falls within the claimed range of 2-30cm. With respect to claims 3,10, Rasmussen et al. disclose the threads can be adhered to an outer surface of the conduit body, see paragraph 30. Regarding claims 4,11, Rasmussen further disclose the outer surface of a portion of the conduit body between the second thread and the second opening is formed with folds or corrugations, see paragraph 9. With respect to claims 5,12,18 Rasmussen disclose (paragraph 30) the material of the threads is a nickel titanium alloy. Regarding claims 6,13, it can be seen (Fig. 1) that each of the threads 24 is shaped to have a periodic fluctuated waveform and extend in a direction 12 with stent or threads of a “distinct” construction and second portion at other end is different being corrugated. Additionally Rasmussen discloses it possibly could be different materials, paragraph 31. Regarding claim 15, see explanation above and further regarding a third thread adhered to the conduit body and disposed within the distance, it can be seen (Fig. 1) element 20 defines a support structure as is the nature of stents. Further Rasmussen disclose (paragraphs 34,35) the material for the third thread is of a type that is possessing less expansion strength than the second thread. These materials for the element are clearly less stronger in expansion capability than the metals which act as springs, which are stronger than polymers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. ‘993 in view of Lu et al. (2007/0179590). Rasmussen et al. is explained supra. However, Rasmussen et al. did not explicitly disclose the expansion strength of the third thread is less than or equal to about half the expansion strength of the second thread. Lu et al. teach (paragraph 59) that a graft conduit with stent has a stent structure at the end which is of an expansion strength less than that of the middle, which is where a second thread is positioned, see for example fig. 3. It would have been obvious to one of ordinary skill in the art to use less expansion strength thread or stent structure as taught by Lu et al. in the distance from the boundary where the second thread or stent structure is in the blood conduit of Rasmussen et al. having stent structure such that it would not inhibit healthy tissue but be supportive in a diseased area or region, see Lu et al. paragraph 71. With respect to claim 19, Rasmussen did not explicitly disclose each of the threads are shaped with a fluctuated waveform and extend in a direction perpendicular to an axial direction of the conduit body. Lu et al. teach (Fig. 3) each of the first, second and third thread is shaped to have a periodic fluctuated waveform and extend in a direction perpendicular to an axial direction of the conduit body, and the boundary of the second 31 (Patent Application)thread neighboring the second opening end is a line connecting ridge peaks of the waveform of the second thread with the ridge peaks neighboring the second opening end. It would have been obvious to one of ordinary skill in the art to utilize the third thread or stent structure as taught by Lu et al. to be provided with a fluctuated waveform as the first and second threads and extend in a direction perpendicular to an axial direction of the conduit body and incorporate in the conduit body with stent of Rasmussen et al. in order to provide sufficient support to the . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. ‘993 in view of Chouinard et al. (6585758). Rasmussen et al. is explained supra. However, Rasmussen et al. did not explicitly disclose the third thread is adhered to an inner surface of the conduit body and the first thread and the second thread are adhered to an outer surface of the conduit body. Chouinard et al. teach (col. 15, lines 37,38) that stent structure or thread are placed on an inner surface of the conduit body. Chouinard further teaches that stent structure or threads can be placed in different surfaces of a graft or conduit body, combinations, col. 19, lines 37,38. It would have been obvious to one of ordinary surface to provide the stent structure on the inner surface at the end as taught by Chouinard in the conduit body of Rasmussen having stent on the outer surface and provide combination of surface with stent structure per Chouinard in order to properly support the vessel of repair but also maintain the lumen open. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799